HAZEL, District Judge.
This is a motion to strike out allegations from the complaint as irrelevant and redundant. The motion is op*687posed on the ground that rule 103 of the Rules of Civil Practice requires that such a motion be made within 20 days from the service of the complaint. Rogan v. Consol. Cop. Mines, 117 Misc. Rep. 718, 193 N. Y. Supp. 163; Colucci v. Lehigh Val. R. Co., 121 Misc. Rep. 758, 202 N. Y. Supp. 717. I think this rule should properly be applied in this case, since it is not discerned how the defendant would be prejudiced by the allegation which it seeks to strike out. In any event, if evidence is offered at the trial which has no relation to the breach of contract, on objection it would be excluded. It may be that these objectionable allegations have some relation to the breach of contract, and, if so, their recital cannot injure the defendant company.
The motion to strike out allegations in the complaint is denied.